Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 
                                                                 DETAILED ACTION

1.This action is response to application filed on 06/25/2021. Claim 1 is pending.
                                                        Double patenting

2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. 10,356,206. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe similar method for deploying an application in multiple cloud computing environments. 
	
The current application 17358630
U.S. 10,356,206
Explanation
1.A method for a computing system to deploy an application in multiple cloud computing environments, the method comprising:

generating a first request to deploy an application in a first cloud computing environment according to a first deployment plan that includes one or more first tasks to be executed by a first virtual computing resource from a first cloud provider; 

generating a second request to deploy the application in a second cloud computing environment according to a 


selecting, from multiple communication components configured on the computing system, a first communication component to communicate with a first orchestration node in the first cloud computing environment and a second communication component to communicate with a second orchestration node in the second cloud computing environment; 










sending, to the first orchestration node via the first communication component, the first request to instruct the first orchestration node to provision the first virtual computing resource from the first cloud provider and to cause the first virtual computing resource to execute the one or more first tasks; and 



sending, to the second orchestration node via the second communication component, the second request to instruct the second orchestration node to provision the 


generating a first request to deploy an application in a first cloud computing environment according to a first deployment plan that includes one or more first tasks to be executed by a first virtual computing resource from a first cloud provider;
generating a second request to deploy the application in a second cloud computing 
selecting, from multiple communication components configured on the computing system, a first communication component to communicate with a first orchestration node in the first cloud computing environment configured to coordinate execution of one or more cloud-level tasks associated with the first cloud computing environment and a second communication component to communicate with a second orchestration node in the second cloud computing environment 
sending, from a first private cloud computing environment to the first orchestration node via the first communication component, the first request to instruct the first orchestration node to provision the first virtual computing resource from the first cloud provider and to cause the first virtual computing resource to execute the one or more first tasks; and 
sending, from the first private cloud computing environment to the second orchestration node via the second communication component, the .










	
                      Claim rejections-35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Aswathanarayana et al. (U.S. 20170041189) in view of Johnston et al. (U.S. 20160094483)  
Regarding claim 1:
A method for a computing system to deploy an application in multiple cloud computing environments, the method comprising: 
generating a first request to deploy an application in a first cloud computing environment according to a first deployment plan that includes one or more first tasks to be executed by a first virtual computing resource from a first cloud provider: (Aswathanarayana teaches preparation for managed deployment of application across hybrid cloud platforms. Aswathanarayana teaches generating a plurality of target platform artefacts compatible with a corresponding plurality of target cloud platforms based on at least one of the resource specification and the configuration data, associating the plurality of target platform artefacts with the platform independent provisioning template, and provisioning the application environment across the hybrid cloud platform by executing the platform independent provisioning template on each of the plurality of target cloud platforms (cloud provider), deploying the application across the hybrid cloud platform based on the platform independent provisioning template: Aswathanarayana, [0040]; figure 4); 
generating a second request to deploy the application in a second cloud computing environment according to a second deployment plan that includes one or more second tasks to be executed by a second virtual computing resource from a second cloud provider (Aswathanarayana teaches preparation .
However, Aswathanarayana does not explicitly teach selecting, from multiple communication components configured on the computing system, a first communication component to communicate with a first orchestration node in the first cloud computing environment and a second communication component to communicate with a second orchestration node in the second cloud computing environment.
In similar art, Johnston descriptor records (communication components) are generated. Each descriptor record identifies required resources for successful execution of the application in the respective environment (see, Johnston [0037]; [0045]).
sending, to the first orchestration node via the first communication component, the first request to instruct the first orchestration node to  (when the application is deployed to a specific cloud service for execution, the ECO core identifies the appropriate descriptor record for the application that is associated with specific cloud service and analyzes the identified service descriptor record to determine the actions that need to be performed. The appropriate workflow is initiated for provisioning the required resources in the cloud service for successful launching of the application: Johnston [0045]; [0038]); 
and sending, to the second orchestration node via the second communication component, the second request to instruct the second orchestration node to provision the second virtual computing resource from the second cloud provider and to cause the second virtual computing resource to execute the one or more second tasks: (when the application is deployed to a specific cloud service for execution, the ECO core identifies the appropriate descriptor record for the application that is associated with specific cloud service and analyzes the identified service descriptor record to determine the actions that need to be performed. The appropriate workflow is initiated for provisioning the required resources in the cloud service for successful launching of the application: Johnston [0045]; [0038]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to 
                                                   Conclusions
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452